
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37


Assignment Agreement
Between
DISH Orbital II L.L.C.
and
EchoStar Corporation


        This Assignment Agreement (this "Agreement") is entered into as of
December 21, 2009, by and between DISH Orbital II L.L.C. ("DISH"), a Colorado
limited liability company, and EchoStar Corporation ("SATS"), a Nevada
corporation.

        WHEREAS, the parties desire to enter into an agreement to assign certain
of SATS' rights under that certain Launch Service Contract between ILS
International Launch Services, Inc. and SATS dated February 9, 2007 (the "Launch
Service Contract");

        NOW THEREFORE, in consideration of the mutual promises, covenants,
agreements and undertakings contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, DISH
and SATS hereby agree, intending to be legally bound, as follows:

1.Capitalized Terms.    Capitalized terms used herein, but not otherwise
defined, shall have the meaning ascribed to them in the Launch Service Contract.

2.Assignment.    Pursuant to Article 29 of the Launch Service Contract, SATS
hereby assigns to DISH, and DISH hereby accepts, all of SATS' rights and
obligations under the Launch Service Contract that logically would be expected
to relate to Launch Service Number 1.

3.Payment.    SATS shall pay DISH an amount equal to $102,912,500 for the
assignment contained in Section 2 above.

4.Further Assurances.    DISH and SATS agree to execute or cause to be executed
by the appropriate parties and deliver, as appropriate, such other agreements,
instruments and other documents as may be necessary or desirable in order to
effect the purposes of this Agreement as provided for in Section 4.2 of that
certain Separation Agreement by and between DISH and SATS dated December 31,
2007 (the "Separation Agreement").

5.Dispute Resolution.    Any dispute arising under this agreement shall be
settled in accordance with the provisions of Article VIII of the Separation
Agreement.

6.Governing Law.    This Agreement and the legal relations between the parties
hereto shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflict of laws rules thereof to the
extent such rules would require the application of the law of another
jurisdiction.

7.Entire Agreement.    This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and thereof and
supersedes all previous agreements, negotiations, discussions, understandings,
writings, commitments and conversations between the parties hereto with respect
to such subject matter. No agreements or understandings exist between the
parties hereto other than those set forth or referred to herein or therein.

8.Severability.    If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof or
thereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby or thereby, as the case may
be, is not affected in any manner adverse to any party hereto

1

--------------------------------------------------------------------------------



or thereto. Upon such determination, the parties hereto shall negotiate in good
faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the parties hereto.

9.Waiver.

        (a)   Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party or the parties hereto entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to any party hereto, it is in writing
signed by an authorized representative of such party.

        (b)   Waiver by any party hereto of any default by the other party
hereto of any provision of this Agreement shall not be construed to be a waiver
by the waiving party of any subsequent or other default, nor shall it in any way
affect the validity of this Agreement or any party hereof or prejudice the
rights of the other party thereafter to enforce each and ever such provision. No
failure or delay by any party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

10.Specific Performance.    The parties hereto agree that the remedy at law for
any breach of this Agreement may be inadequate, and that, as between DISH and
SATS, any party hereto by whom this Agreement is enforceable shall be entitled
to specific performance in addition to any other appropriate relief or remedy.
Such party may, in its sole discretion, apply to a court of competent
jurisdiction for specific performance or injunctive or such other relief as such
court may deem just and proper in order to enforce this Agreement as between
DISH and SATS, or prevent any violation hereof, and, to the extent permitted by
Applicable Law, as between DISH and SATS, each party hereto waives any objection
to the imposition of such relief.

11.Amendments.    No provisions of this Agreement shall be deemed amended,
modified or supplemented by any party hereto, unless such amendment, supplement
or modification is in writing and signed by the authorized representative of the
party against whom it is sought to enforce such amendment, supplement or
modification.

12.Notices.    All notices or other communications required or permitted to be
given hereunder shall be in writing, shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile (upon receipt of confirmation), or if mailed, one day after mailing,
as follows:

If to DISH:   9601 S. Meridian Blvd.
Englewood, CO 80112
Attention: General Counsel
Fax: (303) 723-1699
If to SATS:
 
100 Inverness Terrace East
Englewood, CO 80112
Attention: General Counsel
Fax: (303) 723-1699

13.Headings; Construction.    The captions of sections and subsections in this
Agreement are provided for convenience only and shall not be considered in
resolving questions of interpretation or construction of this Agreement. DISH
and SATS hereby acknowledge and agree that the rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation of this Agreement or any amendments hereof.

14.Counterparts.    This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
thereto and delivered to the other party or parties.

2

--------------------------------------------------------------------------------



        WHEREFORE, the parties have signed this Agreement effective as of the
date first set forth above.

    DISH ORBITAL II. L.L.C.
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
ECHOSTAR CORPORATION
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:             Title:    

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.37



Assignment Agreement Between DISH Orbital II L.L.C. and EchoStar Corporation
